Citation Nr: 1610888	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  14-02 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to nonservice-connected pension and special monthly pension. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran had active duty service from August 1953 to September 1957.  

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a May 2013 rating decision issued by the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota, which denied the Veteran's claims for nonservice-connected pension and special monthly pension based on excessive income.  Jurisdiction was subsequently transferred to the RO in Waco, Texas. 

This appeal was processed using the paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his January 2014 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the local RO.  The case was subsequently transferred in March 2014 to the RO in Waco, Texas, to schedule him for a hearing.  Notices sent to the Veteran in August 2014, November 2014, and February, 2015 (copies of which are located in Virtual VA) informed him that he had been placed on the list of persons wanting to appear at a Board hearing at the local RO.  There is no indication in the record that the Veteran responded to these notices.  In a May 2015 a statement (via VA Form 646), the Veteran's representative indicated that the Veteran had declined a formal hearing in his VA Form 9, which is inaccurate, as the Veteran has specifically requested such a hearing.  As such, in February 2016, the Board sent a letter to the Veteran with a copy to his representative requesting clarification as to whether he still desired a Board hearing at the local RO.  Neither the Veteran nor his representative has responded to this letter.  Importantly, the letter clearly stated that, if there was no response within 30 days of date of this letter, the Board would use the previous selection in scheduling the Veteran's hearing.  Therefore, as the Veteran's previous selection was a Board hearing at the local RO, a remand is necessary to schedule the Veteran for his requested Board hearing.  38 C.F.R. §§ 20.700, 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Board hearing before a Veterans Law Judge sitting at the RO.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


